            Case 1:17-cr-01235-WJ Document 365 Filed 09/27/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                            No. 1:17-cr-1235-WJ-3

MATTHEW WOODS,

               Defendant.


                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte following Mr. Ray and Mr. Harrison’s

failure to appear on behalf of Defendant at the September 16, 2019 status conference.

       The Court electronically filed notice of the status conference on August 29, 2019 setting it

for September 16, 2019 at 1:30 pm. Doc. 359. However, neither Mr. Ray nor Mr. Harrison as

counsel for Defendant showed up for the hearing and after waiting thirty minutes or until 2:00 pm,

the Court then entered the Courtroom and announced that the hearing would be reset. As a result

of Defense counsels’ failure to appear, the Court and Counsel for the United States wasted time

and the United States Marshals Service wasted time and resources in transporting Defendant to the

Courthouse.

       IT IS THEREFORE ORDERED that Mr. Ray and Mr. Harrison show cause as to why

they failed to appear for this hearing and why some sort of sanction should not be imposed for

what appears to be a lack of respect to this Court, opposing counsel, and the United States Marshals

Service. Defense counsel shall respond in writing to this Order to Show Cause within fourteen

days of the entry of this Order. Counsel for the United States is not required to respond to this
         Case 1:17-cr-01235-WJ Document 365 Filed 09/27/19 Page 2 of 2




Order to Show Cause but may do so if she wishes.

       IT IS SO ORDERED.




                                          ________________________________________
                                          WILLLIAM P. JOHNSON
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                             2
